     Case 1:19-cr-00651-LTS Document 200 Filed 03/12/20 Page 1of1




                          DAVID K. BERTAN
                             ATTORNEY AT LAW
                      888 GRAND CONCOURSE, SUITE 1 N
                          BRONX, NEW YORK 1 0451

                                     (718) 742-1688
                                  FAX (71 8) 585-8640
                            E-MAIL: DBERTAN@YAHOO.COM

                                                              USDC SpNY                         l
                                                                                                i


                                                              DQC.V.MJ=:NT
                                                               ···.:
                                                                   .(



                                                              .t;:LECTRONICALLY FILED
                                                              DOC#:     ~-,...~-,...~-....~~-


                                                              DATE FILED:       iffj-zD2f}

                                          March 12, 2020

Via ECF

Hon. Laura Taylor Swain, United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

              Re:    USA v. Constantinescu
                     (Theofrastos Lymberatos) 19-Cr-651 (L TS)

Dear Judge Swain:

       I am (for now) the attorney representing Mr. Theofrastos Lymberatos. He
advised me today that he retained Jeffrey Einhorn, Esq. to represent him going
forward. Earlier today, Mr. Einhorn filed a notice of appearance via ECF. I am
requesting that this matter be scheduled for a change of counsel hearing on Friday,
March 20, 2020, at 11:30 AM. Both replacement counsel and the Government are
available at that time.

       Thank you for your consideration in this matter.

                                          Very truly yours,
                                                 -S-
                                          David K. Bertan

DKB
cc: AUSA Robert Sobelman (Via email and ECF)
                                                              SO ORDERED:

                                                                            ~      ~
                                                                                \3 - ---
                                                              HON. _AUfl.4 Tt,YLOn ~;'NAIN
                                                              UNITEn STATES DISTR:CT JUDGE
